965 A.2d 861 (2009)
In re Merrilyn FEIRMAN, Respondent.
No. 06-BG-377.
District of Columbia Court of Appeals.
February 19, 2009.
BEFORE: RUIZ, Associate Judge, BELSON and TERRY, Senior Judges.

ORDER
PER CURIAM.
On further consideration of the certified copy of the order issued by the Supreme Court of Tennessee suspending respondent for two years retroactive to respondent's temporary suspension on January 10, 2006, coupled with a fitness requirement, see Merrilyn Feirman, BPR # 14054 (April 17, 2008), this court's May 14, 2008, order suspending respondent from the practice of law pending final disposition by this court, and directing respondent to show cause why reciprocal discipline should not be imposed and the Report and Recommendation from the Board on Professional Responsibility recommending a two-year suspension with a fitness requirement, the response of bar Counsel, and there appearing to be no response from respondent to the show cause order, and it further appearing that respondent has failed to file the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that respondent, Merrilyn Feirman, be and hereby is suspended for a period of two years and for purposes of reinstatement she must demonstrate fitness under D.C. Bar R. IX, § 16. Additionally, since respondent has failed to file the required affidavit, her suspension is deemed to commence for purposes of reinstatement upon the filing of an affidavit required by D.C. Bar R. XI, § 14(g). See In re Dobbyn, 943 A.2d 1165, 1166 (D.C. 2008) and In re Slavin, 911 A.2d 822 (D.C. 2006).